         Case: 3:21-cr-00024-wmc Document #: 25 Filed: 09/15/21 Page 1 of 2

FEDERAL DEFENDER SERVICES
  OF WISCONSIN, INC.
LEGAL COUNSEL

                                                                                  22 East Mifflin Street
Craig W. Albee, Federal Defender                                                            Suite 1000
Krista A. Halla-Valdes, First Assistant                                     Madison, Wisconsin 53703

Joseph A. Bugni, Madison Supervisor                                            Telephone 608-260-9900
John W. Campion
Jessica Arden Ettinger                                                          Facsimile 608-260-9901
Anderson M. Gansner
Gabriela A. Leija
Dennise Moreno
Ronnie V. Murray
Tom E. Phillip
Joshua D. Uller
Alexander P. Vlisides
Kelly A. Welsh
                                             September 15, 2021

Honorable Stephen L. Crocker
United States Magistrate Judge
120 North Henry Street
Madison, Wisconsin 53703

         Re:       United States v. Steven Robeson
                   Case No. 21-cr-24-wmc

To the Honorable Stephen L. Crocker,

       The defense moves to strike the remaining calendar dates because this case has
settled. Unfortunately, as explained below, the defense does not have a signed plea
agreement. I have spoken to AUSA Elizabeth Altman and she joins in this request.

        Over the past two months, the attorneys discussed this case and were able to (in
principle) resolve it to an 11(c)(1)(c) plea for two years probation. I conveyed this offer
orally to Mr. Robeson and he agreed to accept it. Unfortunately, he had contracted
COVID, and I did not want to go and meet with him to go over the plea agreement and
have it signed. So I sent him the plea in the mail and then went over it telephonically
with him. He then signed it and sent it back to me. That was over a week ago.
Unfortunately, the signed plea has not arrived yet. Given the posture and circumstances
of this case, the defense would ask that the remaining dates be struck. Once the plea is
received, we will file it; and if it’s not received within a week, we will work out other
means of getting it signed. Again, I have spoken to AUSA Elizabeth Altman and she
joins in this request.




                                          Milwaukee · Madison · Green Bay
      Case: 3:21-cr-00024-wmc Document #: 25 Filed: 09/15/21 Page 2 of 2

FEDERAL DEFENDER SERVICES
   OF WISCONSIN, INC.

Honorable Stephen L. Crocker
September 15, 2021
Page -2-



      Thank you for your attention to this matter.

                                        Sincerely,

                                        /s/ Joseph A. Bugni

                                        Joseph A. Bugni
                                        Associate Federal Defender
